DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 64-83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka et al. (U.S. Patent Publication No. 20150016503) hereinafter referred to as Rapaka; in view of Maze et al. (U.S. Patent Publication No. 20160014480) hereinafter referred to as Maze.

Regarding Claim 64, Rapaka discloses a method, comprising:
receiving a picture (e.g. see paragraph 33);
encoding the picture as one or more slices (e.g. the use of tiles may improve coding efficiency because tiles allow picture partition shapes that contain samples with potential higher correlation than slices; paragraph 34); and
encoding, into a slice header of a slice of the one or more slices, one or more tile identifiers indicative of one or more tile positions for one or more tiles in the slice (e.g. the sets of data associated with the plurality of tiles are not ordered in the bitstream according to a sequential order of tile identifiers (e.g., tileId's) for the plurality of tiles; paragraph 173).
Rapaka fails to disclose encoding one or more assignments of one or more tile identifier values for the one or more tile identifiers indicative of tile positions in a parameter set file.
However, Maze teaches encoding one or more assignments of one or more tile identifier values for the one or more tile identifiers indicative of tile positions in a parameter set file (e.g. its tile track index (i.e. track_ref_index=1) is obtained. From this index, it is possible to recover a tile track identifier from the tile track definitions stored in the initialization segment file 1005; paragraph 263. See also paragraph 338).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Maze, into the invention of Rapaka, to provide a method and a device for encapsulating tiled timed media data in a server and for providing a timed media data bit-stream from tiled timed media data encapsulated in a plurality of media segment files.

Regarding Claims 65, 70, 75, and 80 Rapaka discloses a method according to Claim 64 further comprising:
encoding, into the slice header, a block index relative to a tile of the one or more tiles, wherein the block index comprises a syntax element indicative of a block position for a block within the tile (e.g. the reference region for the PU may be a region, within a reference picture, that contains sample blocks that most closely correspond to the prediction blocks of the PU. Motion estimation unit 122 may generate a reference index that indicates a .

Regarding Claims 66 and 71 Rapaka discloses a method according to Claim 64 wherein one tile identifier of the one or more tile identifiers is indicative of a tile that comprises a pre-defined block of the slice (e.g. in such examples, when the picture is not in a base layer, video encoder 20 may include, in the bitstream, a syntax element (e.g., tile_id_map) in the slice segment header for a slice of the picture. This syntax element (e.g., tile_id_map) indicates an identifier of a tile associated with the slice; paragraph 173. See also fig. 4A).

Regarding Claims 67, 72, 76, and 81 Rapaka discloses a method according to Claim 64, further comprising:
constructing one or more motion vectors associated with one or more prediction units in one or more coding units in the one or more tiles (e.g. video decoder 30 may reconstruct the pictures of the video data based at least in part on the syntax elements decoded from the bitstream. The process to reconstruct the video data may be generally reciprocal to the process performed by video encoder 20. For instance, video decoder 30 may use motion vectors of PUs to determine predictive blocks for the PUs of a current CU; paragraph 73), wherein the one or more motion vectors apply in one or more anchor locations derived from one or more anchor location identifiers defining a position relative to the one or more tiles indicated by the one or more tile identifiers (e.g. motion estimation unit 122 may generate reference indexes that indicate positions in RefPicList0 and RefPicList1 of the reference pictures that contain the reference regions. In addition, motion estimation unit 122 may generate motion vectors that indicate spatial displacements between the reference locations associated with the reference regions and a sample block of the PU; paragraph 128).

Regarding Claims 68, 73, 78, and 83 Rapaka discloses a method according to Claim 64, further comprising:
constructing a decoding order constraint file associated with the picture, wherein the decoding order constraint file includes a reorder indication indicating whether the one or more tiles are able to be reordered without affecting decodability for the one or more tiles (e.g. FIG. 5A is a conceptual diagram illustrating an example CTB order in a bitstream when each tile is written to the bitstream in sequential order according to tile identification in increasing order. FIG. 5B is a conceptual diagram illustrating an example CTB order in a bitstream when tiles are not written to the bitstream in sequential order according to tile identification in increasing order. In some examples, coded data from each tile is written to an output bitstream in the sequential order according to tile identification in increasing order, that is, for the above example from tile 0 to tile 3 as shown in FIG. 5A; paragraph 112).

Regarding Claims 69, 74, 79, and 83 Rapaka discloses an apparatus comprising:
at least one processor (e.g. see paragraph 9); and
at least one memory including computer program code (e.g. see paragraph 9);
the at least one memory and the computer program code configured to, with the at least one processor (e.g. see paragraph 9), cause the apparatus at least to perform:
receive a picture (e.g. see paragraph 33);
encode the picture as one or more slices (e.g. the use of tiles may improve coding efficiency because tiles allow picture partition shapes that contain samples with potential higher correlation than slices; paragraph 34); and
encode, into a slice header of a slice of the one or more slices, one or more assignments of one or more tile identifiers indicative of one or more tile positions for one or more tiles in the slice (e.g. The sets of data associated with the plurality of tiles are not ordered in the bitstream according to a sequential order of tile identifiers (e.g., tileId's) for the plurality of tiles; paragraph 173).
Rapaka fails to disclose encode one or more assignments of one or more tile identifier values for the one or more tile identifiers indicative of tile positions in a parameter set file.
However, Maze teaches encode one or more assignments of one or more tile identifier values for the one or more tile identifiers indicative of tile positions in a parameter set file (e.g. its tile track index (i.e. track_ref_index=1) is obtained. From this index, it is possible to recover a tile track identifier from the tile track definitions stored in the initialization segment file 1005; paragraph 263. See also paragraph 338).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Maze, into the invention of Rapaka, to provide a method and a device for encapsulating tiled timed media data in a server and for providing a timed media data bit-stream from tiled timed media data encapsulated in a plurality of media segment files.

Regarding Claims 77 and 82 Rapaka fails to disclose a method according to Claim 74, further comprising:
decoding one or more assignments of one or more tile identifier values for the one or more tile identifiers tile positions from a parameter set file. 
However, Maze teaches decoding one or more assignments of one or more tile identifier values for the one or more tile identifiers tile positions from a parameter set file (e.g. its tile track index (i.e. track_ref_index=1) is obtained. From this index, it is possible to recover a tile track identifier from the tile track definitions stored in the initialization segment file 1005; paragraph 263. See also paragraph 338).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Maze, into the invention of Rapaka, to provide a method and a device for encapsulating tiled timed media data in a server and for providing a timed media data bit-stream from tiled timed media data encapsulated in a plurality of media segment files.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423